DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/15/22, with respect to the rejection(s) of claim(s) 1-24, 26-37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (Pub No 20170303219) further in view of newly cited prior art Sahlin (Pub No 20170048810) and Takeda (Pub No 20160165560).
 	Regarding claim 1, Applicant argues Thus, while Stirling-Gallacher mentions that a TRP may transmit active beams over time that are configured by respective synchronization signal configurations (/d., paragraph [0102] and FIG. 11), Stirling-Gallacher also mentions that the different synchronization signal configurations are all part of a same synchronization cycle used to facilitate synchronizing a UE. /d., paragraphs [0128] and [0129]. That is, the different synchronization signal configurations of Stirling- Gallacher, as shown in FIGs. 5A to 5E, in FIGs. 6A to 6F, and in FIG. 11, correspond to a single set of synchronization signals, which may correspond to a set of SS bursts sets of independent claim 1. In contrast, independent claim 1 sets forth that “the first set of SS bursts sets is associated with a first transmission configuration ..., the second set of SS burst sets is associated with a second transmission configuration ..., the second transmission configuration being different from the first transmission configuration.”
 	The examiner relies on newly cited prior art Sahlin to teach the limitation of claim 1 “based on at least one of the second set of beams comprising different beams than the first set of beams, the second constituent signals comprising different signals than the first constituent signals and the second bandwidth allocation comprising wider bandwidth allocation than the first bandwidth allocation;”. Sahlin teaches using different bandwidths for a first synchronization signal and a second synchronization signal. It would have been obvious to one of ordinary art to combine the sync signals with the different bandwidths to prevent collision in signals.
All remaining arguments are based on the arguments above, and are fully responded to as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8-11, 16-17, 21-22, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub No 20170303219) further in view of Sahlin (Pub No 20170048810) and Takeda (Pub No 20160165560).

Regarding claim 1 and 11 and 17,
	Liu teaches a method of wireless communication of a first access node (AN), comprising: 
 	A memory; and (para [0072])
 	At least one processor coupled to the memory; (para [0072])
 	determining a synchronization schedule of at least one second AN based on received information regarding the synchronization schedule of the at least one second AN (interpreted as at which the AP may adjust a frequency of occurrence of the reception resource indicated by the first synchronization signal transmission/reception pattern based on a channel condition between the AP and the second neighboring AP and/or a perceived timing difference between the AP and the second neighboring AP, see Liu para [0056]); 
 	the synchronization schedule of the at least one second AN indicating a pattern of synchronization operations associated with a first set of synchronization signal (SS) burst sets and a second set of SS burst sets, the first set of SS burst sets associated with facilitating synchronization with one or more user equipment (UEs) (interpreted as an AP which synchronizes to another AP may receive, from the other AP, synchronization signals for terminal-to-AP synchronization as well, see para [0054]) and the second set of SS burst sets associated with facilitating synchronization with one or more neighboring ANs; (interpreted as derive therefrom information (such as the other AP's ID and even the other AP's synchronization signal transmission/reception pattern), assisting in initially 1 the other AP, synchronization signals for terminal-to-AP synchronization as well and derive therefrom information (such as the other AP's ID and even the other AP's synchronization signal transmission/reception pattern) assisting in initially determining when to receive, from the other AP, dedicated synchronization signals for inter-AP synchronization, see para [0054]. Also see different frequency/bandwidth resources assigned for inter-AP synchronization and terminal-to-ap synchronization, fig. 4) 	
	However does not teach based on at least one of the second set of beams comprising different beams than the first set of beams, the second constituent signals comprising different signals than the first constituent signals and the second bandwidth allocation comprising wider bandwidth allocation than the first bandwidth allocation;

 	Sahlin teaches based on at least one of the second set of beams comprising different beams than the first set of beams, (rejected upon being an alternative limitation) the second constituent signals comprising different signals than the first constituent signals (rejected upon being an alternative limitation)  and the second bandwidth allocation comprising wider bandwidth allocation than the first bandwidth allocation (interpreted as In more detail, FIG. 10 schematically illustrates an example of narrowband first synchronization signals using first time/frequency resource 101, 102 and second synchronization signals using second time/frequency resource 103, 104. The second synchronization signals have a higher bandwidth than the first synchronization signals, and the second synchronization signals have a larger separation in time than the first synchronization signals, see Sahlin para [0075])
  	It would have been obvious to one of ordinary skill in the art to combine the synchronization signals taught by Liu with the different beam sets for synchronization signals taught by Sahlin since it is known in the art to use different beams sets to provide different coverage. 

 	However they do not teach transmitting the information regarding the synchronization schedule of the at least one second AN to at least one of one or more neighboring ANs or one or more user equipments (UEs).
 	Takeda teaches  transmitting the information regarding the synchronization schedule of the at least one second AN to at least one of one or more neighboring ANs or one or more user equipments (UEs) (interpreted as The (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9, see para [0049]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.

Regarding claim 5,
 	Liu in view of Sahlin and Takeda teaches the method of claim 1, wherein the first AN receives the information regarding the synchronization schedule of the at least one second AN from one of the at least one second AN, a set of neighboring ANs, a core network node, or a UE (interpreted as the (H)eNBs of the stratum LV=1 establish synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNB of the stratum LV=0, see Takeda para [0048]);
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.

Regarding claim 8 and 16 and 21,
 	Liu in view of Sahlin and Takeda teaches method of claim 1, further comprising: transmitting information regarding a synchronization schedule of the first AN to the at least one of the one or more neighboring ANs or the one or more UEs (interpreted as The (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9, see Takeda para [0049]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.

Regarding claim 9 and 22, 
 	Liu in view of Sahlin and Takeda teaches the method of claim 8, further comprising determining the synchronization schedule of the first AN based on one or more of information received from a set of ANs, a set of preconfigured system parameters, network configuration information received from upper layers, or a random seed (interpreted as the (H)eNBs of the stratum LV=1 establish synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNB of the stratum LV=0, see Takeda para [0048]).	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.
Regarding claim 10,
 	Liu in view of Sahlin and Takeda teaches the method of claim 9, wherein the information received from the set of ANs includes the information regarding the synchronization schedule of the at least one second AN (interpreted as the (H)eNBs of the stratum LV=1 establish synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNB of the stratum LV=0, see Takeda para [0048]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.

Regarding claim 36,
 	Liu in view of Sahlin and Takeda teaches the method of claim 1, wherein the first transmission configuration includes a combination of two or more of the first set of beams, the first constituent signals, and the first bandwidth allocation, and the second transmission configuration includes a combination of two or more of the second set of beams, the second constituent signals, (interpreted as synchronization signals (P-SS: Primary Synchronization Signal, and S-SS: Secondary SS) and so on can be used, see Takeda [0039].)
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the synchronization schedule taught by Takeda since it is known in the art of communications to transmit a synchronization schedule to adjust timings to mitigate interference.

Regarding claim 37,
	Liu in view of Sahlin and Takeda teach the method of claim 1, wherein the first transmission configuration includes the first set of beams, the first constituent signals, and the first bandwidth allocation, and the second transmission configuration includes the second set of beams, the second constituent signals, (interpreted as synchronization signals (P-SS: Primary Synchronization Signal, and S-SS: Secondary SS) and so on can be used, see Takeda [0039]) and the second bandwidth allocation.(Also see narrowband first synchronization signals using first time/frequency resource 101, 102 and second synchronization signals using second time/frequency resource 103, 104. The second synchronization signals have a higher bandwidth than the first synchronization signals, and the second synchronization signals have a larger separation in time than the first synchronization signals, see Sahlin para [0075]. Also see or communications networks using many antennas and which rely on beamforming for good link budget, the PSS may be beamformed with different beamformers in the different OFDM symbols, see para [0011])) 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Liu with the configuration information taught by Sahlin and Takeda since it is known in the art of communications to transmit a synchronization configurations to differentiate multiple synchronization signals to prevent interference or collision.


Claim 2-4, 12-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub No 20170303219) further in view of Sahlin (Pub No 20170048810) and Takeda (Pub No 20160165560) and Kaur (Pub No 20170142741).
Regarding claim 2 and 12 and 18,
 	Liu in view of Sahlin and Takeda teaches the method of claim 1, wherein the information regarding the synchronization schedule includes at least one of a single bit indicating that the at least one second AN is participating in backhaul synchronization in a backhaul network, a first set of bits indicating the synchronization schedule of the at least one second AN, or a second set of bits to indicate changes in the synchronization schedule and future states of the at least one second AN (interpreted as In this way, when synchronizing small cells by a radio interface, it is possible to learn, via backhaul signaling, the synchronization status and the synchronization stratum levels of other cells that are candidate synchronization targets. By this means, when establishing synchronization anew, each small base station can learn its synchronization stratum level based on synchronization information from other cells, see para [0042])
 	However Liu in view of Sahlin and Takeda does not teach using bits to indicate.	
 	Kaur teaches bits to indicate (interpreted as (interpreted as The D2DSS may carry (e.g., implicitly carry) the hop count. The hop count may be indicated by the S-D2DSS index. For example, a small number of bits from the S-D2DSS index may be used to indicate the hop count, see para [0275]). 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information taught by Kaur since it is known in the art of communications to use bits for indicating information in packets.
Regarding claim 3 and 13 and 19,
 	Liu in view of Sahlin and Takeda and Kaur teaches the method of claim 2, wherein the first set of bits comprises a random seed that can be used to determine the synchronization schedule of the at least one second AN, or an index to a preconfigured list of synchronization schedules, and wherein the index comprises a hop-count or a color-code (interpreted as The D2DSS may carry (e.g., implicitly carry) the hop count. The hop count may be indicated by the S-D2DSS index. For example, a small number of bits from the S-D2DSS index may be used to indicate the hop count, see Kaur para [0275]).	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the hop count for passing information taught by Kaur since it is known in the art of communications to send additional configuration information in the synchronization signal.
Regarding claim 4,
 	Liu in view of Sahlin and Takeda teaches the method of claim 1, however does not teach wherein the information regarding the synchronization schedule is transmitted in one or more of a master information block (MIB), a system information block (SIB), or a radio resource control (RRC) message.
 	Kaur teaches wherein the information regarding the synchronization schedule is transmitted in one or more of a master information block (MIB), a system information block (SIB), or a radio resource control (RRC) message (interpreted as The WTRU may identify a new resource based on a predetermined configuration for scheduling assignments and D2D transmissions. For example, the WTRU may receive the configuration by reading SIBs, see Kaur para [0129]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with SIB taught by Kaur since it is known in the art of communications to send information using SIBs.

Claim 6-7, 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Pub No 20170303219) further in view of Sahlin (Pub No 20170048810) and Takeda (Pub No 20160165560) and Sheng (Pub No 20180279240).
Regarding claim 6 and 14 and 20,
 	Liu in view of Sahlin and Takeda teaches the method of claim 1, however does not teach wherein the synchronization schedule of the at least second AN indicates a set of modes of the at least one second AN during a set of synchronization signal (SS) burst sets. 
 	Sheng teaches wherein the synchronization schedule of the at least second AN indicates a set of modes of the at least one second AN during a set of synchronization signal (SS) burst sets (interpreted as The default synchronization signal burst set periodicity value (e.g., default SSBSP) of neighboring cell(s) such as CELL.sub.2 may be indicated to wireless terminal 26-9A in signaling such as broadcast signaling and/or dedicated signaling if the wireless terminal 26-9A is in the CONNECTED mode, or in broadcast signaling if the wireless terminal 26-9A is in the IDLE mode UE, see para [0117]).\
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the burst sets as taught by Sheng since it would have been a simple substitution producing expected results of transmitting synchronization signal burst sets.Regarding claim 7 and 15,
 	Liu in view of Sahlin and Takeda and Sheng teaches the method of claim 6, wherein the set of modes of the at least one second AN includes one of a reception mode, a transmission mode, a hybrid mode, a non-synchronization mode, or idle mode (interpreted as The default synchronization signal burst set periodicity value (e.g., default SSBSP) of neighboring cell(s) such as CELL.sub.2 may be indicated to wireless terminal 26-9A in signaling such as broadcast signaling and/or dedicated signaling if the wireless terminal 26-9A is in the CONNECTED mode, or in broadcast signaling if the wireless terminal 26-9A is in the IDLE mode UE, see Sheng para [0117]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the burst sets as taught by Sheng since it would have been a simple substitution producing expected results of transmitting synchronization signal burst sets.

Claim 23, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Takeda (Pub No 20160165560) further in view of Sahlin (Pub No 20170048810) 

Regarding claim 23,
 	Takeda teaches a method of wireless communication at an access node, wherein the access node is a member of a first access node group of a network of access nodes, the method comprising: 
 	during a second different set of synchronization resources, performing access node backhaul synchronization as part of the first access node group, wherein the performing access node backhaul synchronization as part of the first access node group (interpreted as In this way, when synchronizing small cells by a radio interface, it is possible to learn, via backhaul signaling, the synchronization status and the synchronization stratum levels of other cells that are candidate synchronization targets, see para [0043]) comprises: at a first time interval, receiving signals from one or more access nodes included in a second different access node group of the network of access nodes; using the received signals from the one or more access nodes included in the second different access node group to update synchronization of the access node with the one or more access nodes of the network of access nodes; (interpreted as In the example shown in FIG. 5, the (H)eNBs of the stratum LV=1 establish synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNB of the stratum LV=0, and therefore sets MBSFN subframes in #3 and #4, see Takeda para [0048]) and 
 	at a second time interval, transmitting signals to access nodes included in one or more other access node groups including the second access node group, the transmitted signals including synchronization information (interpreted as the (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of 
the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9, see Takeda para [0049]).
 	during a first set of synchronization resources, transmitting synchronization signals for downlink synchronization; (interpreted as synchronization by using a downlink signal transmitted from a radio base station, see para [0010])

 	However Takeda does not teach the second transmission configuration being different from the first transmission configuration based on at least one of the second set of beams comprising different beams than the first set of beams, the second constituent signals comprising different signals than the first constituent signals, and the second bandwidth allocation comprising a wider bandwidth allocation than the first bandwidth allocation.

	Sahlin teaches based on at least one of the second set of beams comprising different beams than the first set of beams, (rejected upon being an alternative limitation) the second constituent signals comprising different signals than the first constituent signals (rejected upon being an alternative limitation)  and the second bandwidth allocation comprising wider bandwidth allocation than the first bandwidth allocation (interpreted as In more detail, FIG. 10 schematically illustrates an example of narrowband first synchronization signals using first time/frequency resource 101, 102 and second synchronization signals using second time/frequency resource 103, 104. The second synchronization signals have a higher bandwidth than the first synchronization signals, and the second synchronization signals have a larger separation in time than the first synchronization signals, see Sahlin para [0075])
  	It would have been obvious to one of ordinary skill in the art to combine the synchronization signals taught by Liu with the different beam sets for synchronization signals taught by Sahlin since it is known in the art to use different beams sets to provide different coverage. 

Regarding claim 27,
 	Takeda in view of Sahlin teaches the method of claim 25, wherein transmitting synchronization signals according to the second different configuration comprises transmitting a synchronization signal with at least one difference in one or more of the primary synchronization signal (PSS), secondary synchronization signal (SSS), extended service set (ESS), physical broadcast channel (PBCH) (interpreted as a broadcast channel (PBCH: Physical Broadcast Channel) and so on are used as downlink communication channels, see Takeda para [0109]).

Regarding claim 28,
 	Takeda in view of Sahlin teaches the method of claim 23, further comprising: transmitting information indicative of a synchronization schedule of at least one of the access node, or at least one different access node of the network of access nodes (interpreted as the (H)eNBs of the stratum LV=1 establish synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNB of the stratum LV=0, see Takeda para [0048]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Pub No 20160165560) further in view of Sahlin (Pub No 20170048810) and Byun (Pub No 20160112977).

Regarding claim 24,
 	Takeda in view of Sahlin teach the method of claim 23, wherein the second different set of synchronization resources includes a first subframe, and the first time interval and the second time interval are included in the first subframe (interpreted as The (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9. At the same time, since the (H)eNBs of the stratum LV=1 are listening to the (H)eNB of the stratum LV=0, the (H)eNBs of the stratum LV=2 sets MBSFN subframes in #3 and #4 so as to prevent interference against the (H)eNBs of the stratum LV=1, see Takeda para [0049]).
 	However Takeda in view of Sahlin do not teach first subframe
 	Byun teaches first subframe (interpreted as receiving resource information allocated by being distinguished for a cellular UE and the D2D UE from an eNB, and transmitting a synchronization signal in at least one symbol location among first and last symbols of a corresponding resource block by using the received resource information, see para [0013]).
 	It would have been obvious to one of ordinary skill in the art to teach the system taught by Takeda in view of Sahlin with the transmitting and receiving in the same subframe as taught by Byun since it would have been an obvious substitution producing expected results.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Pub No 20160165560) further in view of Sahlin (Pub No 20170048810) and Bareev (Pub No 20140254715).
Regarding claim 26,
 	Takeda in view of Sahlin teach the method of claim 25, however they do not teach wherein the first configuration comprises a configuration of transmission beams with a first elevation angle and a first azimuth angle sweep pattern, and the second different configuration comprises a configuration of beams with a second elevation angle and a second azimuth angle sweep pattern, wherein the second elevation angle, the second azimuth angle sweep pattern, or both are different than the first elevation angle and the first azimuth angle sweep pattern.
 	Bareev teaches wherein the first configuration comprises a configuration of transmission beams with a first elevation angle and a first azimuth angle sweep pattern, and the second different configuration comprises a configuration of beams with a second elevation angle and a second azimuth angle sweep pattern, wherein the second elevation angle, the second azimuth angle sweep pattern, or both are different than the first elevation angle and the first azimuth angle sweep pattern. (interpreted as the first occurrence of synchronization signals will be amplified for one azimuth ranges and the second occurrence of synchronization signals will be amplified for other azimuth ranges, see para [0030]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the different angles/configurations as taught by Bareev since it would have been a simple substitution producing expected results of transmitting different synchronization signals with configurations.

Claim 29-32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Pub No 20160165560) further in view of Sahlin (Pub No 20170048810) and Kaur (Pub No 20170142741).
Regarding claim 29,
	Takeda in view of Sahlin teach the method of claim 28, however they do not teach wherein the information indicative of the synchronization schedule of the access node comprises a first set of bits indicating the second different set of synchronization resources used for performing access node backhaul synchronization, the second different set of synchronization resources recurring periodically (interpreted as In this way, when synchronizing small cells by a radio interface, it is possible to learn, via backhaul signaling, the synchronization status and the synchronization stratum levels of other cells that are candidate synchronization targets. By this means, when establishing synchronization anew, each small base station can learn its synchronization stratum level based on synchronization information from other cells, see Takeda para [0042])
 	However Takeda does not teach using bits to indicate.	
 	Kaur teaches bits to indicate (interpreted as (interpreted as The D2DSS may carry (e.g., implicitly carry) the hop count. The hop count may be indicated by the S-D2DSS index. For example, a small number of bits from the S-D2DSS index may be used to indicate the hop count, see para [0275]). 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Kaur since it is known in the art of communications to use bits for indicating and passing information.
Regarding claim 30,
	Takeda in view of Sahlin and Kaur teach the method of claim 29, wherein the information indicative of the synchronization schedule of the access node further comprises a bitmap indicating a state of the access node within each of a plurality of different portions of a resource of the second different set of synchronization resources recurring periodically, (interpreted as receiving resource information allocated by being distinguished for a cellular UE and the D2D UE from an eNB, and transmitting a synchronization signal in at least one symbol location among first and last symbols of a corresponding resource block by using the received resource information, see para [0013]) a first bit of the bitmap indicating a first state of the access node within a first portion of the resource and a second bit of the bitmap indicating a second state of the access node within a second portion of the resource, wherein the first and second portions of the resource are non-overlapping(interpreted as The pattern may be a bitmap or a fixed pattern with a relation to subframes within a frame or within a number of frames. The reference frame may be a specific frame that may be specially defined within the synchronization channel, see Kaur para [0254]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Kaur since it is known in the art of communications to use bits for indicating and passing information.
Regarding claim 31,
	Takeda in view of Sahlin and Kaur teach the method of claim 30, wherein the resource comprises a set of one or more consecutive subframes, and wherein the first portion of the resource is the first time interval and the second portion of the resource is the second time interval (interpreted as The (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9. At the same time, since the (H)eNBs of the stratum LV=1 are listening to the (H)eNB of the stratum LV=0, the (H)eNBs of the stratum LV=2 sets MBSFN subframes in #3 and #4 so as to prevent interference against the (H)eNBs of the stratum LV=1, see Takeda para [0049]).Regarding claim 32,
	Takeda in view of Sahlin and Kaur teach the method of claim 29, wherein the information indicative of the synchronization schedule of the access node further comprises a set of bits indicating a state of the access node within each different resource of the second different set of synchronization resources (interpreted as A secondary D2DSS may be used, for example, in order to improve the synchronization. The sequence used for this secondary D2DSS (S-D2DSS) may be used to further indicate a source identity. The S-D2DSS may consist of another ZC sequence or an m-sequence. The set of allowable sequences may be indexed…. The D2DSS may carry (e.g., implicitly carry) the hop count. The hop count may be indicated by the S-D2DSS index. For example, a small number of bits from the S-D2DSS index may be used to indicate the hop count, see Kaur para [0275]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Kaur since it is known in the art of communications to use bits for indicating and passing information.

Regarding claim 34,
	Takeda in view of Sahlin and Kaur teach the method of claim 28, wherein the information indicative of the synchronization schedule of the at least one different access node comprises a first set of bits indicating a third set of synchronization resources used by the at least one different access node for performing access node backhaul synchronization, the third different set of synchronization resources recurring periodically (interpreted as In this way, when synchronizing small cells by a radio interface, it is possible to learn, via backhaul signaling, the synchronization status and the synchronization stratum levels of other cells that are candidate synchronization targets. By this means, when establishing synchronization anew, each small base station can learn its synchronization stratum level based on synchronization information from other cells, see Takeda para [0042])
 	However Takeda does not teach using bits to indicate.	
 	Kaur teaches bits to indicate (interpreted as (interpreted as The D2DSS may carry (e.g., implicitly carry) the hop count. The hop count may be indicated by the S-D2DSS index. For example, a small number of bits from the S-D2DSS index may be used to indicate the hop count, see para [0275]). 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Kaur since it is known in the art of communications to use bits for indicating.

Regarding claim 35,
	Takeda in view of Sahlin and Kaur teach the method of claim 34, wherein the information indicative of the synchronization schedule of the access node further comprises a bitmap indicating a state of the access node within each of a plurality of different portions of a resource of the third different set of synchronization resources recurring periodically, (interpreted as receiving resource information allocated by being distinguished for a cellular UE and the D2D UE from an eNB, and transmitting a synchronization signal in at least one symbol location among first and last symbols of a corresponding resource block by using the received resource information, see para [0013]) a first bit of the bitmap indicating a first state of the access node within a first portion of the resource and a second bit of the bitmap indicating a second state of the access node within a second portion of the resource, wherein the first and second portions of the resource are non-overlapping(interpreted as The pattern may be a bitmap or a fixed pattern with a relation to subframes within a frame or within a number of frames. The reference frame may be a specific frame that may be specially defined within the synchronization channel, see Kaur para [0254]).	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Kaur since it is known in the art of communications to use bits for indicating and passing information.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (Pub No 20160165560) further in view of Sahlin (Pub No 20170048810) and Kaur (Pub No 20170142741) and Byun (Pub No 20160112977).
Regarding claim 33,
	Takeda in view of Sahlin and Kaur teach the method of claim 32, wherein each resource of the second different set of synchronization resources includes a set of one or more consecutive subframes (interpreted as The (H)eNBs of the stratum LV=2 acquire synchronization by receiving cell-specific reference signals (CRSS) that are transmitted from the (H)eNBs of the stratum LV=1 and therefore sets MBSFN subframes in #8 and #9. At the same time, since the (H)eNBs of the stratum LV=1 are listening to the (H)eNB of the stratum LV=0, the (H)eNBs of the stratum LV=2 sets MBSFN subframes in #3 and #4 so as to prevent interference against the (H)eNBs of the stratum LV=1, see Takeda para [0049]).
 	However they do not teach wherein a state of the access node within a resource remains the same; wherein the state of the access node within the resource and the resource recurs periodically;  
 	Byun teaches wherein a state of the access node within a resource remains the same; wherein the state of the access node within the resource and the resource recurs periodically;  (interpreted as receiving resource information allocated by being distinguished for a cellular UE and the D2D UE from an eNB, and transmitting a synchronization signal in at least one symbol location among first and last symbols of a corresponding resource block by using the received resource information, see Byun para [0013]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Takeda with the using of bits for passing information as taught by Byun since it is known in the art of communications to use bits for indicating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should Sahlin have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If Sahlin would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461